                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00025-RJC-DCK
USA                                           )
                                              )
    v.                                        )               ORDER
                                              )
TAMMY DENISE SMITH (7)                        )
                                              )



         THIS MATTER is before the Court upon motion of the defendant pro se for a

reduction of sentence under § 404 of the First Step Act of 2018. (Doc. No. 28).

         Section 404(c) of the Act specifies that a court “shall not entertain” a

reduction motion where the sentence was imposed in accordance with the Fair

Sentencing Act of 2010. Pub. L. 115-135 (2018). Here, the defendant was sentenced

on October 1, 2018, facing a range of punishment of five to forty years’

imprisonment, based on her guilty plea to conspiring to distribute 28 grams or more

of cocaine base under 21 U.S.C. § 841(b)(1)(B) as amended by the Fair Sentencing

Act. (Doc. No. 1: Information at 1; Doc. No. 3: Plea Agreement at 2; Doc. No. 18:

Presentence Report at 1). Accordingly, she is not eligible for a sentence reduction

under the First Step Act.

         IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

28), is DISMISSED.
                      The Clerk is directed to certify copies of this Order to the defendant, the

              Federal Defender, the United States Attorney, the United States Marshals Service,

              and the United States Probation Office.

Signed: November 14, 2019




                                                          2
